DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5, and 8-9 are rejected under 35 U.S.C. 102a1 as being  anticipated by 

CN106029797a (Gunter et al.).

Re claim 1, Gunter teaches a coating agent as claimed see page 2: coat be arranged on the parts in vehicle or on vehicle and the purposes in plastics at automotive OEM covering with paint, automobile.  See page 4-page 5 to the use of polyester many unit’s: 

Re claim 5, Gunter teaches A2: a polyol on page 14: At least one of binder content 40-65 weight % based on coating composition containing polyhydroxy polycarboxylic acrylate (A) and/ Or at least one containing polyhydroxy polycarboxylic methacrylate (A) and/or 

Re claims 8-9, Gunter teaches on page 14: Coating of the present invention owing to being prepared by coating of the present invention is attached to cured electrocoat, Tou Erdao the most significantly On mixing primer coating, priming coat or conventional and known clear coat, they are significantly except being coated with for automotive OEM (production line) Outside decorations, it is further adapted for automobile and modifies and/or coat installation parts in a motor vehicle or on motor vehicles and/or coating commercial vehicle. Applying of coating composition of the present invention can such as be sprayed by any conventional application method, scratch, be coated with, pour into, Dipping bath, dipping, drip or roller coat are carried out.  Applying about this kind of, substrate to be coated itself can be static, wherein applies dress Put or equipment is mobile.  As selection, substrate to be coated, it can be mobile for more particularly coiling, wherein applicator device phase It is static for substrate or suitably moves.  Thus, the laminated film and vehicle having said cured coating and film is taught.  However, per claim 8, the substrate is not taught to have an elongation at break property of 100% or more.  Because the same materials (see applicant’s [139, 141], spec.) and structure is taught, the said property is inherently present.  Further per claim 9, see page 15: Therefore, coating composition of the present invention can be applied in the most uncoated or substrate of precoating, and wherein the present invention is coated with Material is for coloured or undyed.  Coating composition the most of the present invention and paint systems, more particularly clear coat are for as follows Technology and the field of aesthetic special requirement: automotive OEM is covered with paint, .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over CN106029797A (Gunter et al.).

Re claims 2-3, Gunter while teaching A1, a11 (claim 2), and a12 (claim 3), doesn’t teach the amounts as claimed where a11 is 25-70 parts or a12 is 10-60 parts per 100 parts of mass of A1.    Gunter does teach methacrylate alicyclic substituents (a11) such as cyclohexyl acrylate and/or methyl Cyclohexyl acrylate.  See middle of page 5.  See also preparation of A1 on page 15 embodiment reciting 340.75 Weight parts of methacrylic acid cyclohexyl, and 209.25 weight parts of methacrylic acid.   See page 14 also to polyester a12 and A1 methacrylic, for example: At least one of binder content 40-65 weight % based on coating composition containing polyhydroxy polycarboxylic acrylate (A) and/ Or at least one containing polyhydroxy polycarboxylic methacrylate (A) and/or 
As the same starting reactionary materials, the same substituents, overlapping molar ratios, and overlapping acid numbers are taught by Gunter, the resultant polymer as claimed having the aforesaid values recited must result therefrom or are obvious to obtain, absent any evidence to the contrary; further being appraised that with routine experimentation optimization of the polymers, it would have been obvious to have modified the groups to have achieved the desired results (i.e. effecting various properties like molecular weight, viscosity – or acid numbers – page 15). in the final resin product.   

Re claim 4, Gunter teaches the KOH range as set forth in claim 1 above, overlapping ranges for the groups of Applicant’s (B) as claimed on page 12: The weight content preferably selecting polyhydric alcohol (A) and optional (C) and product (RP) and polyisocyanates (B) makes Polyhydroxy component (A) must be contained and optionally (C) adds the molar equivalent ratio of the hydroxyl of (RP) and the isocyanate groups of component (B) is 1: 0.9-1:1.5, preferably 1:0.9-1:1.1, more preferably 1:0.95-1:1.05.  

Thus the B overlaps or is close enough to the hydroxyl groups (1) and isocyante groups (1.5) when selecting from the ranges taught by Gunter above to expect similar properties.  See also the hydroxl groups in the Abstract and page 4 (Preferably as component (A) is that PEPA, polyacrylate polyol and/or polymethacrylates)  and methacrylic resins mixtures as set forth above.  

Re claim 6, Gunter teaches a total hydroxyl vale of (A1): 20-300 KOH/g 50-200 mg KOH/g on page 4-5 and on page 16 of (A2): The preparation of polyacrylate polyol (A2)  is 9.6mg KOH/g (based on solid), and viscosity (at 23 DEG C) 1120mPa.s Theoretical OH Value is 156mg KOH/g. Therefore, both (A1) plus (A2) totals fall within Applicant’s range of 50-350 mg KOH/g when selecting 30 from (A1) and 9 from (A2) (total 30+9=39 KOH/g).  The same rationale applies here as set forth re claim 4 above. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have made a variety of polyol with various KOH ranges of 30 and 9.6 mg KOH/g which would have included the overlapping portion of the ranges between 50 – 350 mg KOH/g, absent unexpected results. 


7 is rejected under 35 U.S.C. 103(a) as being unpatentable over CN106029797a Gunter in view of US20150240085A1  (Klein et al. )

The rejection is relied upon above, the same rationale applies as set forth above re claim 4 to claim 7.

Further re claim 7, Gunter doesn’t teach the exact ratio, namely the A2 amount. 
 Further Klein, a similar coating material composition, teaches in [0126]:  The coating material compositions of the invention cure via reaction of the hydroxyl groups in components (A) and optionally (C) with the isocyanate groups in component (D).  [0127]  The weight fractions of the polyol (A) (applicant’s (A2)) and optionally (C), and of the polyisocyanate (B) (Applicant’s (B), are preferably selected such that the molar equivalents ratio of the hydroxyl groups of the polyhydroxyl group-containing compound (A) plus optionally (C) to the isocyanate groups of component (B) is between 1:0.9 and 1:1.5, preferably between 1:0.9 and 1:1.1, more preferably between 1:0.95 and 1:1.05.  
Further re claim 7, similar rationale applies to the (A2) of component (B) of hydroxyl groups being that the similar ratio of Klein is taught above, it would have been obvious to have selected the same groups for the same polyol taught and optimized them to achieve similar properties and end results.  The same rationale applies as set forth above.
 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787